Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirita (US 6659672) in view of Pilot Ink (JP 2005/131943 A).
Regarding claim 2, Kirita teaches a writing instrument comprising a writing part (90) composed of, at least a U-shaped writing nib (92 and 93) formed of a porous body (col. 8, ll. 17-21) and a retainer (91) for holding the U-shaped writing nib, but does not teach that a protrusion amount on the distal side of the U- shaped writing nib from the retainer is 40% or more of the U-shaped writing nib thickness and 65% or less.
Pilot Ink teaches a writing nib (2) with a protrusion amount (L) from a retainer (3) is 40% or more of the writing nib thickness (D) and 65% less ().

Regarding claim 3, the combination of Kirita and Pilot Ink teaches the writing instrument according to claim 2, wherein the U-shaped writing nib has a porosity of 30 to 70% (Pilot Ink, Example 2 teaches 40% porosity.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the nib of Kirita with a porosity of 30% to 70%, wherein doing so would merely be a matter of forming the nib with a porosity known to be effective in writing nibs.
Regarding claim 4, the combination of Kirita and Pilot Ink teaches the writing instrument according to claim 2, but does not teach that a fracture position of the U-shaped writing nib by shearing is located within 0.6 mm or less in length inward from the endface on the distal side of the U-shaped writing nib.
Kirita and Pilot Ink are silent as to the location of the claimed fracture position. However, the writing nib of Pilot Ink inherently has a fracture position because it can break due to shear forces.
The fracture position of the Pilot Ink nib would most likely be 0.6 mm or less inward from its endface because the nib only protrudes 0.8 mm (Pilot Ink, Example 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the writing nib of Pilot Ink such that the fracture position of the writing nib by shearing is located within 0.6 mm or less in length inward from the endface on the distal side, wherein doing so would be the consequence of the protrusion distance taught by Pilot Ink.

Regarding claim 9, the combination of Kirita and Pilot Ink teaches the writing instrument according to claim 2, wherein the U-shaped writing nib includes an ink feeder and the writing part for leading out ink from the ink feeder, and a flat portion of the writing part is formed to be an inclined portion (Kirita, 93). The combination does not teach that the inclined portion is formed by plastic deformation.
The limitation "formed...by plastic deformation" is being interpreted as a product-by-process limitation. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.
In this case, the limitation implies the structure of a flat portion of a writing part that is formed to be an inclined portion. Kirita therefore teaches the structure implied by the limitation.
Claim(s) 5, 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirita and Pilot Ink as applied to claim 2 above, and further in view of Wingo (US 8141717).
Regarding claim 5, the combination of Kirita and Pilot Ink teaches the writing instrument according to claim 2, but does not teach that the U-shaped writing nib is formed of a sintered body obtained by sintering at least a granular thermoplastic resin.

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the writing nib of Kirita and Pilot Ink of a sintered body obtained by sintering at least a granular thermoplastic resin as taught by Wingo for the purpose of providing an applicator with advantageous chemical and mechanical properties (Wingo, col. 2, II. 32-40).
Regarding claim 7, the combination of Kirita and Pilot Ink teaches the writing instrument according to claim 2, but does not teach that the U-shaped writing nib is formed by combining materials having different particle size distributions.
Wingo teaches a nib (200) that is formed by combining materials having different particle size distributions (col. 27, line 57 to col. 28, line 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the writing nib of Kirita and Pilot Ink by combining materials having different particle size distributions as taught by Wingo for the purpose of providing an applicator with advantageous chemical and mechanical properties (Wingo, col. 2, II. 32-40).
Regarding claim 10, the combination of Kirita and Pilot Ink teaches the writing instrument according to claim 2, wherein the writing nib is formed of a sintered body obtained by sintering a granular thermoplastic resin and a fibrous thermoplastic resin.
Wingo teaches a nib formed of a granular thermoplastic (e.g., polystyrene, col. 10, line 22) and a fibrous thermoplastic resin (col. 21, II. 18-19).
The limitation "sintering a granular thermoplastic resin and a fibrous thermoplastic resin" is being interpreted as a product-by-process limitation. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 
In this case, the limitation implies a nib that is made of a granular thermoplastic resin and a fibrous thermoplastic resin. Wingo therefore teaches the structural requirements of the claim.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the writing nib of Kirita and Pilot Ink of a sintered body obtained by sintering a granular thermoplastic resin and a fibrous thermoplastic resin as taught by Wingo for the purpose of providing an applicator with advantageous chemical and mechanical properties (Wingo, col. 2, II. 32-40).
Regarding claim 11, the combination of Kirita and Pilot Ink teaches the writing instrument according to claim 2, but does not teach that the U-shaped writing nib is formed of a granular thermoplastic resin (A) and a fibrous thermoplastic resin (B) wherein the content ratio thereof [(A):(B)] is 20 to 80% by mass: 80 to 20% by mass.
Wingo teaches a nib formed of a granular thermoplastic (e.g., polystyrene, col. 10, line 22) and a fibrous thermoplastic resin (col. 21, II. 18-19). However, Wingo does not expressly disclose the content ratio as required by the claim. 
Wingo instead discloses that the amount of the fibrous thermoplastic resin needs to be optimized to provide additional support to the granular thermoplastic resin (Wingo, col. 21, II. 54-58). As seen in Wingo, the content ratio is disclosed to be a result effective variable in that the content of fibrous thermoplastic resin needs to be sufficient to provide support to the granular thermoplastic resin. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Wingo by making the content ratio of [(A): (B)] by mass be between is 20 to 80% : 80 to 20% as a matter of routine optimization since it has been held that "where the general conditions 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the nib of Pilot Ink of a granular thermoplastic resin (A) and a fibrous thermoplastic resin (B) wherein the content ratio thereof [(A): (B)] is 20 to 80% by mass: 80 to 20% by mass as taught by Wingo for the purpose of providing an applicator with advantageous chemical and mechanical properties (Wingo, col. 2, II. 32-40).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirita and Pilot Ink as applied to claim 2 above, and further in view of Kamitani (US 9132692).
Regarding claim 6, the combination of Kirita and Pilot Ink teaches the writing instrument according to claim 2, wherein the protrusion amount of the U-shaped writing nib from the endface of the retainer is different between the left and the right and the retainer's endface on the side opposite to a writing direction is protruded further than the retainer's endface on the side of the writing direction.
Kamitani teaches a protrusion amount of a writing nib from the endface of the retainer is different between the left and the right and the retainer's endface on the side opposite to the writing direction is protruded further than the retainer's endface on the side of the writing direction (Fig. 13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the nib of Kirita and Pilot Ink such that a protrusion amount of a writing nib from the endface of the retainer is different between the left and the right and the retainer's endface on the side opposite to the writing direction is protruded further than the retainer's endface on the side of the writing direction as taught by Kamitani for the purpose of stabilizing the mounting of the nib on the retainer (Kamitani, col. 17, II. 34-41).

Response to Arguments
Applicant's arguments filed 22 October 2020 have been fully considered but they are not persuasive.
In response to the arguments that the Pilot Ink reference does not teach a U-shaped nib as claimed, it is noted that the newly cited Kirita reference is relied upon for teaching this feature.
Applicant argues that Pilot Ink does not teach the claimed ratio of the protrusion amount to the nib thickness because dimension D of Pilot Ink is the inner diameter of the tip opening portion and not the thickness of the nib.
In response, it is noted that the nib thickness matches the inner diameter of the tip opening portion. Pilot Ink therefore teaches the claimed ratio.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US D449071 S shows a U-shaped nib and a retainer that appear to have the dimensions recited in claim 2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754